Case: 1:19-cv-01584-BYP Doc #: 24-2 Filed: 02/05/20 1 of 1. PagelD #: 674

     
 

 

 

 

 

 

 

 
   

    
 

Michael J. O'Shea, ESQ. grate iT

From: Michael J. O'Shea, ESQ. oa

Sent: Tuesday, January 21, 2020 6:31 PM

To: Jamie Screen

Ce: krock@prosecutor.cuyahogacounty.us; mgroedel@reminger.com; Ashlie Case Sletvold:
Courtney M. Quinn; Harvey Bruner

Subject: Re: Correspondence from Attorney Sletvold regarding subpoena to Gary Brack

I’m just looking for the documents only at this point. If the documents are supplied to me then no appearance is
necessary. Thanks for cooperating.

Sent from my iPad

Michael J. O'Shea, Esq.

Lipson O'Shea Legal Group
Hoyt Block Building - Suite 110
700 West St. Clair Avenue —
Cleveland, Chio 44113

{216) 241-0011 - office
(216) 470-8098 - cell
(440) 331-5401 - fax

michael@lipsonoshea.com

www.lipsonoshea.com

 

On Jan 21, 2020, at 5:39 PM, Jamie Screen <jamie.screen@chandralaw.com> wrote:

Mr. O'Shea,
Please see the attached letter from Ms. Sletvold.

Thank you.
<2020-01-21 Sletvold to O'Shea regarding Brack subpoena.pdf>
